FILED
                             NOT FOR PUBLICATION                            JUN 09 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JUAN LUIS OROZCO-ESTRADA,                        No. 09-72522

               Petitioner,                       Agency No. A092-338-556

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Juan Luis Orozco-Estrada, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s order denying his motion to reopen removal proceedings

conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for abuse of discretion the denial of a motion to reopen, Chete Juarez v. Ashcroft,

376 F.3d 944, 947 (9th Cir. 2004), and we grant the petition for review.

      The agency abused its discretion in denying Orozco-Estrada’s motion to

reopen for failure to demonstrate that “exceptional circumstances” caused his

absence from his March 3, 2008, hearing. See 8 U.S.C. § 1229a(b)(5)(C)(i), (e)(1).

Orozco-Estrada diligently appeared for numerous previous hearings, filed an

application for relief for which he was prima facie eligible, and diligently created a

record presenting a strong likelihood that meaningful relief would be granted. See

Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002); see also Chete Juarez, 376 F.3d

at 948-49; cf. Valencia-Fragoso v. INS, 321 F.3d 1204, 1206 (9th Cir. 2003).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                           2                                    09-72522